Citation Nr: 0716513	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-94 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral facet dysfunction 
and degenerative disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right shoulder degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


 
INTRODUCTION

The veteran had active service from May 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for low 
back strain and right shoulder degenerative joint disease and 
assigned a noncompensable (zero percent) evaluation for each 
disability, effective from June 2002.  

During the course of the appeal, in November 2004, the RO 
increased the veteran's disability evaluation for service-
connected low back strain and right shoulder degenerative 
joint disease to 10 percent for each, retroactively effective 
from June 2002.  The veteran was advised of the grant of the 
increased ratings by the November 2004 Statement of the Case 
(SOC).  After he was advised of the grant of increased 
ratings, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

On his December 2004 substantive appeal (VA Form 9) to the 
Board, the veteran requested a Travel Board hearing before a 
Veterans Law Judge; however, in February 2005, the veteran 
withdrew his request for the hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected lumbosacral facet dysfunction and 
degenerative disease is characterized by forward flexion to 
75 degrees, extension to 30 degrees, normal left lateral 
flexion to 30 degrees, right lateral flexion to 20 degrees, 
and normal bilateral rotation to 30 degrees.  Forward flexion 
is limited by pain and tightness.  There is tenderness to 
palpation at the L4-L5, L5-S1 facet joint and over the 
paraspinous muscles.  There is no evidence of intervertebral 
disc syndrome manifested by incapacitating episodes or 
neurological abnormalities.  Additional functional impairment 
due to flare-ups of pain, incoordination, fatigability, or 
weakness is not demonstrated to any significant degree.

2.  The competent and probative evidence of record shows the 
veteran's service-connected right shoulder degenerative joint 
disease is characterized by flexion and abduction from zero 
to 180 degrees, internal rotation to 90 degrees, and external 
rotation to 70 degrees.  External rotation is limited by 
discomfort in the acromioclavicular joint.  There is no 
tenderness to palpation over the acromion or infraspinous 
muscles, but there is tenderness to direct pressure over the 
acromioclavicular joint.  Additional functional impairment 
due to flare-ups of pain, incoordination, fatigability, or 
weakness is not demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent 
for service-connected lumbosacral facet dysfunction and 
degenerative disease have been met, effective September 9, 
2004.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400(o), 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2002).  

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for service-connected right shoulder 
degenerative joint disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5201 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In December 2005, the RO sent the veteran informing him that, 
in order to substantiate his claims for an increased rating, 
he needed to submit evidence showing his service-connected 
disabilities had increased in severity.  The Board notes the 
December 2005 letter was provided to the veteran after the 
initial RO decision and a subsequent SOC was not issued.  
However, in August 2002, the RO sent the veteran a letter 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The August 2002 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, including medical records, 
employment records, or records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing any additional medical records or the evidence 
itself.  This effectively informed him that he should provide 
any evidence in his possession that pertains to his claim.  

The Board notes that, while the August 2002 VCAA letter did 
not specifically inform the veteran of the evidence necessary 
to warrant an increased evaluation his service-connected 
disabilities, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation following the initial grant of service 
connection in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, the veteran was given proper 
VCAA notice prior to the RO's grant of service connection for 
low back strain and right shoulder degenerative joint 
disease.  Therefore, additional notice is not necessary.  

Therefore, the Board finds that the content of the August 
2002 letter provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2004 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, given the fact that a 
disability evaluation and an effective date have already been 
assigned for his service-connected disabilities.  Therefore, 
further VCAA notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.	Lumbar spine disability

Entitlement to service connection for low back strain was 
established in February 2003, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002), 
effective June 2002.  At that time, the RO considered a 
September 2002 VA examination which showed the musculature in 
the veteran's lower back appeared normal and he did not have 
any decreased motion.  

The veteran submitted a timely notice of disagreement as to 
the RO's determination and, in November 2004, the RO 
recharacterized his disability as lumbosacral facet 
dysfunction and degenerative disease and increased his 
disability rating to 10 percent under DC 5242 (2004), 
effective June 2002.  The RO based its decision upon evidence 
showing the veteran had degenerative changes in his lumbar 
spine and limited range of motion to 75 degrees in forward 
flexion.  

The veteran asserts that a disability rating higher than 10 
percent is warranted for his service-connected lumbar spine 
disability.  

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The RO evaluated the veteran's claim under the old 
regulations in making its rating decision dated February 
2003.  In the November 2004 SOC, the RO evaluated the claim 
using both the old criteria and the new rating criteria, 
effective from September 2002.  It is clear, therefore, that 
the RO considered the old and new rating criteria, and that 
the veteran was made aware of the changes.  See Bernard v. 
Brown 4 Vet. App. 384 (1993).  Accordingly, the Board will 
review the disability rating under the old and new criteria.  

As noted, the veteran's service-connected lumbar spine 
disability is rated under 38 C.F.R. § 4.71a, DC 5242 (2004), 
for degenerative arthritis of the spine.  Prior to September 
2003, degenerative arthritis of the spine did not have a 
separate diagnostic code and degenerative arthritis was 
evaluated under DC 5003.  See also 38 C.F.R. § 4.71a, DC 5242 
(2004).  Regardless, the Board notes that, in order to afford 
the veteran the highest possible disability rating, we will 
evaluate his lumbar spine disability under all potentially 
applicable diagnostic codes, including those that evaluate 
degenerative arthritis.  

Under 5003 (2002 & 2006), degenerative arthritis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003 (2002 & 2004).

Under DC 5292, in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 40 percent rating when severe.  

Under DC 5293, in effect prior to September 2003, a 10 
percent rating was warranted for mild intervertebral disc 
syndrome; a 20 percent rating was warranted for moderate 
intervertebral disc syndrome, with recurring attacks; a 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
and a 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.

Under DC 5295, in effect prior to September 2003, a 10 
percent rating was warranted for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of unilateral lateral spine motion, in 
standing position; and a 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board observes that the words "slight," "moderate," 
severe," and "pronounced" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2005).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees, or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees, or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees, or, the combined range of motion 
of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour, or, vertebral body 
fracture with loss of 50 percent or more of 
the height.  
	
Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.
Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).




Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence supports a 
finding that the veteran's service-connected lumbar spine 
disability warrants a 20 percent disability evaluation, 
effective from September 9, 2004.  

Review of the pertinent evidence shows the veteran's service-
connected lumbar spine disability is manifested by 
lumbosacral facet syndrome and degenerative disease.  See 
September 2004 VA examination report; see also January 2004 
private X-ray.  At the September 2004 VA examination, the 
veteran reported that he continues to have episodes of severe 
pain that occur every two to three months and last for three 
to 10 days.  He reported that he does not lose work during 
these episodes but is usually put on light duty.  He also 
reported that he does well and does not continue to have 
significant problems when the episodes are gone.  On 
examination, the veteran was able to demonstrate flexion to 
75 degrees, limited by pain and tightness, normal extension 
to 30 degrees, normal left lateral flexion to 30 degrees, 
right lateral flexion to 20 degrees, and normal bilateral 
rotation to 30 degrees.  There was very specific tenderness 
on palpation at the right L4-L5, L5-S1 facet joint.  There 
was also tenderness to palpation over the paraspinous 
muscles.  The veteran was neurologically intact with no 
specific areas of radiculopathy, and he was able to walk well 
on his heels and toes.  

At the September 2002 VA examination, the veteran complained 
of daily stiffness, fatigability, and lack of endurance.  He 
reported that he takes over-the-counter medication, which 
provides moderate relief.  The veteran was able to 
demonstrate normal flexion to 90 degrees, normal extension to 
30 degrees, normal bilateral lateral flexion to 30 degrees, 
and more than normal bilateral rotation to 40 degrees.  There 
was no decreased range of motion against resistance or with 
repetitive motion.  There was no incoordination motion and 
there were no postural abnormalities or fixed deformities.  

In evaluating the veteran's claim under DC 5292 for 
limitation of motion of the lumbar spine, in effect prior to 
September 2003, the Board notes the veteran demonstrated 
normal range of motion at the September 2002 VA examination.  
However, the most recent VA examination, conducted on 
September 9, 2004, shows his range of motion is limited in 
forward flexion to 75 degrees and right lateral flexion to 20 
degrees.  Given the evidence showing the veteran's range of 
motion is limited in forward flexion and right lateral 
flexion, the Board finds the veteran's limitation of motion 
more nearly approximates "moderate" limitation of motion of 
the lumbar spine.  In making this determination, the Board 
also finds probative that the veteran's ability to 
demonstrate forward flexion to more than 75 degrees was 
limited by pain and tightness.  As a result, the Board finds 
the preponderance of the evidence supports a finding that the 
veteran's service-connected lumbar spine disability warrants 
no more than a 20 percent evaluation under DC 5292 (2002).  
The assignment of the 20 percent disability evaluation is 
effective from September 9, 2004, as that is the date 
entitlement to a 20 percent rating arose, as shown by the 
evidence of record.  See 38 C.F.R. § 3.400(o).  

A higher evaluation is not warranted under the "old" DC 
5292 because the evidence does not show the veteran's 
limitation of motion more nearly reflects severe limitation 
of motion as he is able to demonstrate normal extension, left 
lateral flexion, and bilateral lateral rotation.  In 
addition, the Board notes that, although limited to a certain 
extent, the veteran was able to demonstrate more than 50 
percent of motion in forward flexion and right lateral 
flexion.  

The Board has considered evaluation of the veteran's lumbar 
spine disability under all other potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 20 percent can be assigned.  In evaluating the veteran's 
claim under DC 5293, in effect prior to September 2003, the 
Board notes the veteran reported at the September 2004 VA 
examination that he has episodes of severe pain every two to 
three months that last for three to 10 days.  Based upon this 
evidence, the Board finds the veteran's service-connected 
lumbar spine disability is manifested by moderate 
intervertebral disc syndrome with recurring attacks, 
warranting a 20 percent evaluation under DC 5293 (2002).  
However, given the 20 percent disability evaluation granted 
herein, the Board finds the "old" DC 5293 does not assist 
the veteran in obtaining a higher disability rating as the 
evidence does not show he has severe or pronounced 
intervertebral disc syndrome.  In 

making this determination, the Board notes that, while the 
veteran described experiencing episodes of severe pain every 
two to three months, he stated that over-the-counter 
medications give him moderate relief and he does not have any 
significant problems when the episodes are gone after no more 
than 10 days.  In addition, the veteran has never been shown 
to have symptoms compatible with sciatic neuropathy, muscle 
spasms, or any neurological abnormalities.  Therefore, DC 
5293 (2002) does not assist the veteran in obtaining a 
disability evaluation greater than 20 percent.  

Review of the evidence also shows the veteran has never been 
found to have residuals of vertebral fracture, complete bony 
fixation of the spine, ankylosis of the cervical, dorsal, or 
lumbar spine, sacro-iliac injury and weakness.  Therefore, 
38 C.F.R. § 4.71a, DCs 5285 to 5291 and 5293 (2002) are not 
for application.  

Under the schedular criteria in effect as of September 2003, 
the Board finds that an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under the general 
rating formula as the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher 
evaluation.  In this regard, the Board notes that, at the 
September 2004 VA examination, the veteran demonstrated 
forward flexion to 75 degrees and his combined range of 
motion of the thoracolumbar spine was 215 degrees, which 
would warrant no more than a 10 percent evaluation under the 
current General Rating Schedule for Diseases and Injuries of 
the Spine.  In addition, the veteran has never been shown to 
have muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Therefore, a 
rating in excess of 20 percent cannot be awarded for the 
veteran's service-connected lumbar spine disability under the 
General Rating Formula.

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis, as the evidence shows his lumbar spine disability 
is manifested by degenerative disease.  See September 2004 VA 
examination report; see also January 2004 private X-ray.  
However, the veteran is currently assigned a 20 percent 
evaluation under DC 5292 (2002), for limited motion of the 
lumbar spine, and DC 5003 does not otherwise assist the 
veteran in obtaining a higher evaluation.  Therefore, 
38 C.F.R. § 4.71a, DC 5003 (2002 & 2006) is not for 
application in this case.  

The Board has also considered evaluation of the veteran's 
lumbar spine disability under the schedule for rating 
intervertebral disc syndrome that became effective in 
September 2002 and September 2003, respectively.  See 
38 C.F.R. § 4.71a, DCs 5293 (2003) and 5243 (2006).  Under 
the criteria that became effective in September 2002, 
intervertbral disc syndrome could be evaluated on either the 
total duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations under  § 4.25.  
Under the criteria that became effective in September 2003, 
intervertebral disc syndrome is evaluated solely upon 
incapacitating episodes.  In this context, the Board notes 
that under both the old and new criteria, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, DCs 5293 (2003) and 5243 (2006), Note (1).  

In evaluating the veteran's claim, the Board notes that, 
while the veteran has described experiencing episodes of 
severe pain that occur every two to three months, the veteran 
has not alleged, nor does the evidence show, these episodes 
require bed rest prescribed by a physician or treatment by a 
physician.  In fact, the veteran reported that he is able to 
continue working during these episodes, albeit on light duty.  
In addition, there were no neurological abnormalities 
complained of or found on examination at either the September 
2002 or September 2004 VA examinations.  Therefore, an 
increased rating is not warranted in this case based upon 
intervertebral disc syndrome manifested by incapacitating 
episodes or neurological abnormalities.  
The regulations at 38 C.F.R. §§ 4.40 and 4.45 (2006) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by 

adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006).  See DeLuca, supra.  Within this context, the 
Board notes that, at the September 2002 VA examination, the 
veteran complained of some stiffness, fatigability, and lack 
of endurance occurring on a daily basis.  At the September 
2004 VA examination, the veteran complained of pain beyond 75 
degrees while demonstrating forward flexion and there were 
objective findings of tenderness on palpation.  However, the 
examiner who conducted the September 2004 examination stated 
that the veteran did not have any further loss in range of 
motion or further loss in functional capacity beyond that 
expected for age and gender by pain, fatigue, weakness, or 
lack of endurance after repetitive use.  In addition, the 
examiner who conducted the September 2002 VA examination 
noted there was no decreased range of motion against 
resistance or with repetitive motion.  Moreover, in granting 
the increased 20 percent evaluation herein, the Board 
considered the veteran's painful motion.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's functional limitation due to 
pain warrants an evaluation in excess of 20 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence 
supports the grant of an increased rating to 20 percent, but 
no higher, under Diagnostic Code 5292, effective September 9, 
2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.	Right shoulder disability

Entitlement to service connection for right shoulder 
degenerative joint disease was established in February 2003, 
and the RO assigned a noncompensable (zero percent) 
disability evaluation pursuant to 38 C.F.R. § 4.71a, DC 5201, 
effective June 2002.  At that time, the RO considered a 
September 2002 VA examination which showed the veteran had 
mild degenerative changes in his right shoulder but had 
normal range of motion in flexion, abduction, and external 
and internal rotation.  

In November 2004, the RO increased the veteran's disability 
rating to 10 percent based upon a September 2004 VA 
examination which showed the veteran had limited and painful 
motion while demonstrating external rotation.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

The veteran asserts a disability rating greater than 10 
percent is warranted for his service-connected right shoulder 
disability.  The Board will evaluate the veteran's claim 
under DC 5003, for degenerative arthritis, DC 5201, for 
limitation of motion of the arm, and all other potentially 
applicable diagnostic codes.  The Board notes that the 
veteran is right-handed and is, therefore, disabled in the 
right, major arm.  

As noted above, under DC 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under DC 5201, a 20 percent evaluation is 
warranted where movement of the major arm is limited at the 
shoulder level; a 30 percent evaluation is warranted where 
movement of the major arm is limited midway between the side 
and shoulder level; and a 40 percent evaluation is warranted 
where movement of the major arm is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.  

Review of the pertinent evidence shows the veteran's service-
connected right shoulder disability is manifested by mild 
productive degenerative changes.  See September 2002 X-ray 
report.  At the September 2002 VA examination, the veteran 
reported that he experiences popping in his right shoulder 
when he tries to do any heavy lifting, stooping, or bending 
overhead.  He also reported, however, that his right shoulder 
does not impair him from doing the aforementioned, although 
it does bother him a little bit when he does.  On 
examination, the veteran was able to demonstrate forward 
flexion and lateral flexion (abduction) from zero to 180 
degrees and internal and external rotation to 90 degrees 
without difficulty.  

At the September 2004 VA examination, the veteran reported 
that he has pain in his right shoulder when he reaches out to 
pull something and also reported that he experiences periods 
of discomfort in his shoulder from three to 6 times a year 
that last from two to 6 days.  He stated that over-the-
counter medication tends to calm his pain.  An October 2004 
addendum reflects that, at the September 2004 examination, 
the veteran was able to demonstrate flexion and abduction 
from zero to 180 degrees and internal rotation to 90 degrees.  
His external rotation was limited to 70 degrees with 
discomfort in the acromioclavicular joint and the examiner 
noted that pushing the arm further aggravated the pain.  
There was no tenderness to palpation over the acromion or 
infraspinous, but there was tenderness to direct pressure 
over the acromioclavicular joint.  

Based on the foregoing, the Board finds that an evaluation 
greater than 10 percent is not warranted in this case.  In 
evaluating the veteran's claim under DC 5201, the Board notes 
that, while the evidence shows the veteran's range of motion 
is slightly limited, his limitation of motion is not 
sufficient to warrant an increased, or even compensable, 
evaluation.  In this context, the Board notes that, at both 
the September 2002 and September 2004 VA examinations, the 
veteran demonstrated range of motion greater than midway 
between his side and shoulder level.  As noted, he 
demonstrated full flexion and full abduction to 180 degrees, 
which are greater than the shoulder level or 90 degrees.  See 
38 C.F.R. § 4.71a, Plate I.  The Board has carefully reviewed 
the pertinent evidence of record and finds there is no 
additional evidence showing the veteran has ever demonstrated 
limitation of motion to warrant an increased evaluation.  As 
a result, the Board finds the veteran's service-connected 
right shoulder disability does not warrant an increased 
evaluation under DC 5201.  

In evaluating the veteran's claim under DC 5003, the Board 
again notes that the veteran's range of motion, as shown at 
the September 2002 and September 2004 VA examinations, is 
noncompensable under DC 5201.  The Board also notes that the 
10 percent disability evaluation currently assigned is based 
upon the veteran's noncompensable, limited motion as 
contemplated in DC 5003.  The veteran's service-connected 
disability does not involve two or more major joints; 
therefore, an increased evaluation to 20 percent is not 
warranted under DC 5003.  

The Board has evaluated the veteran's right shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 10 
percent.  However, the veteran has never been shown to have 
ankylosis of the scapulohumeral articulation, other 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Therefore, DCs 5200, 5202, and 5203 are not for 
application in this case.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the examiner who conducted the September 
2002 and September 2004 VA examinations stated that there was 
no further loss in range of motion or further loss in 
functional capacity beyond that expected for age and gender 
by pain, fatigue, weakness, or lack of endurance after 
repetitive usage.  In addition, the September 2002 VA 
examination report reflects there was no decreased range of 
motion against resistance or with repetitive motion.  
Moreover, the Board finds that any additional functional 
limitation is contemplated in the 10 percent currently 
assigned as the RO considered the veteran's painful and 
limited motion is granting the 10 percent rating in November 
2004.  Therefore, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
functional limitation due to pain warrants an evaluation in 
excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected right shoulder 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, it finds that, at no time since the filing of the 
veteran's claim for service connection, in August 2002, has 
his right shoulder disability been more disabling than as 
currently rated under this decision.



ORDER

Entitlement to an evaluation of 20 percent for service-
connected lumbosacral facet dysfunction and degenerative 
disease is granted, effective September 9, 2004, subject to 
the statutes and regulations pertaining to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right shoulder degenerative joint 
disease is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


